     Case 2:18-cv-00628-JCB Document 26 Filed 09/15/20 PageID.767 Page 1 of 3
                                                                                     FILED
                                                                              2020 SEP 15 PM 3:30
                                                                                    CLERK
                                                                              U.S. DISTRICT COURT


                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


    AMANTINA P.,                                               ORDER DENYING
                                                            MOTION TO RECONSIDER
                  Plaintiff,

    v.
                                                             Case No. 2:18-cv-00628-JCB
    ANDREW M.     SAUL, 1
    Commissioner of Social Security,

                  Defendant.                             Magistrate Judge Jared C. Bennett


         Before the court is Amantina P.’s (“Plaintiff”) pro se motion to reconsider 2 the court’s

May 21, 2020 Memorandum Decision and Order 3 affirming the Commissioner’s final decision

that Plaintiff was not entitled to Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. §§ 401-434, and Supplemental Security Income (“SSI”) under Title XVI

of the Social Security Act, id. §§ 1381-1383f. In her motion, Plaintiff requests “reconsideration

[of her] claim” and asserts that “there may be some misunderstanding” concerning her case. 4




1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Fed. R. Civ. P.
25(d), he has been substituted for Acting Commissioner Nancy A. Berryhill in this action. ECF
No. 18.
2
  ECF No. 23. According to the docket in this case, Plaintiff is represented by counsel, but filed
this motion pro se.
3
    ECF No. 21.
4
    ECF No. 23 at 1.
    Case 2:18-cv-00628-JCB Document 26 Filed 09/15/20 PageID.768 Page 2 of 3




She then discusses medical evidence that she apparently believes supports her claims for DIB

and SSI. 5 Based upon the following analysis, Plaintiff’s motion is denied.

          “A motion for reconsideration is not specifically provided for in the rules of civil

procedure.” Lacefield v. Big Planet, No. 2:06-CV-844 DB, 2008 WL 2661127, at *1 (D. Utah

July 3, 2008). However, it is within the court’s discretion to reconsider a previous order.

Anderson v. Deere & Co., 852 F.2d 1244, 1246 (10th Cir. 1988). “Grounds warranting a motion

to reconsider include (1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest injustice.”

Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). However, a motion to

reconsider is an

                  inappropriate vehicle[] to reargue an issue previously addressed by
                  the court when the motion merely advances new arguments, or
                  supporting facts which were available at the time of the original
                  motion. Absent extraordinary circumstances . . . the basis for the
                  second motion must not have been available at the time the first
                  motion was filed.

Id. “A motion to reconsider must be made upon grounds other than a mere disagreement with

the court’s decision and must do more than rehash a party’s former arguments that were rejected

by the court.” SCO Grp., Inc. v. Novell, Inc., No. 2:04CV139DAK, 2007 WL 2746953, at *1 (D.

Utah Sept. 14, 2007); see also Lacefield, 2008 WL 2661127, at *1 (“[A] party seeking

reconsideration must show more than a disagreement with the [c]ourt’s decision, and

recapitulation of the cases and arguments considered by the court before rendering its original

decision fails to carry the moving party’s burden.” (quotations and citations omitted)).


5
    Id. at 1-3.

                                                    2
    Case 2:18-cv-00628-JCB Document 26 Filed 09/15/20 PageID.769 Page 3 of 3




          Plaintiff’s motion for reconsideration provides no basis for the court to reconsider its

Memorandum Decision and Order. Plaintiff’s arguments demonstrate nothing more than her

disagreement with the court’s ruling and her desire to have the court revisit issues that were

already addressed in the Memorandum Decision and Order. Furthermore, Plaintiff has not

pointed to any intervening change in the controlling law, new evidence previously unavailable,

or the need to correct clear error or prevent manifest injustice. For those reasons, Plaintiff’s

motion to reconsider 6 is DENIED.

          IT IS SO ORDERED.

          DATED September 15, 2020.

                                                BY THE COURT:




                                                JARED C. BENNETT
                                                United States Magistrate Judge




6
    Id.

                                                    3
